Order reversed *727upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The record does not, in our opinion, show any good reason why a receiver should be appointed under the agreement involved in this action. The assets are quite small and there is no pretense that the defendant corporation is insolvent and a receivership would simply add an unnecessary expense to this litigation. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.